DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):	
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, line 4-5, the limitation of “the visibly transparent electrode and visibly transparent substrate” lacks antecedent basis. Furthermore, it is unclear if “visibly transparent substrate” is referring to “a substrate” in line 2 of claim 20 or a different substrate within the photovoltaic device.
Claims 21-23 are also rejected since the claims depend on claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2-10, 12-13, and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winzenberg (WO2014/026244)
Regarding Claim 1, 8, 10, and 12, Winzenberg et al. teaches the following compound [Compound 24, page 58]:
The following compound has the claimed A-D-A configuration. The alkyl groups of the compound below, are positioned out of the plane of the central core. The portion of D without the alkyl groups is a planar structure.

    PNG
    media_image1.png
    306
    722
    media_image1.png
    Greyscale



Although Winzenberg et al. does not explicitly teaches the claimed compound, Winzenberg et al. teaches finite number of compounds [page 54-69, compound 1 through 82]; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound as it is merely the selection of a finite amount of recognized compounds for formula 1 of Winzenberg et al. and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 2, within the combination above, modified Winzenberg et al. teaches the compound of claim 1 have a molecular weight of about 675 [Compound 24, page 58]
Regarding Claim 3, within the combination above, modified Winzenberg et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Winzenberg et al., that the claimed limitation of “characterized by or exhibiting a sublimation purification yield by mass of 20% or greater” is inherently met by the compound of modified Winzenberg et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding Claim 4, within the combination above, modified Winzenberg et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Winzenberg et al., that the claimed limitation of “having a thermal decomposition temperature of from 200 C to 500 C” is inherently met by the compound of modified Winzenberg et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, within the combination above, modified Winzenberg et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Winzenberg et al., that the claimed limitation of “exhibiting a bandgap of 0.5 eV to 4.0 eV” is inherently met by the compound of modified Winzenberg et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 6, within the combination above, modified Winzenberg et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Winzenberg et al., that the claimed limitation of “exhibiting a sublimation temperature of from 150 C to 450 C at pressures of from 0.2 Torr to 10^(-7) Torr” is inherently met by the compound of modified Winzenberg et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 7, within the combination above, modified Winzenberg et al. teaches the following compound [Page 56, Compound 15]:

    PNG
    media_image2.png
    222
    697
    media_image2.png
    Greyscale



Regarding Claim 9, within the combination above, modified Winzenberg et al. teaches the following compound [Page 64, Compound 55].

    PNG
    media_image3.png
    408
    1037
    media_image3.png
    Greyscale



Regarding Claim 13, within the combination above, modified Winzenberg et al. teaches the following compound [Page 58, Compound 25].

    PNG
    media_image4.png
    153
    446
    media_image4.png
    Greyscale



Regarding Claim 15, within the combination above, modified Winzenberg et al. teaches a photovoltaic device [page 70, lines 15-25] comprising:
a substrate [3, Fig. 1, page 70, lines 15-25]
a first electrode [4, Fig. 1, page 70, lines 15-25] coupled to the substrate [3, Fig. 1, page 70, lines 15-25, electrode 4 is at least thermally coupled to substrate 3]
a second electrode [2, Fig. 1, page 70, lines 15-25] above the first electrode [4, Fig. 1, page 70, lines 15-25]
a first photoactive layer [6, Fig. 1, page 70, lines 15-25]  between the first electrode [4, Fig. 1, page 70, lines 15-25] and the second electrode [2, Fig. 1, page 70, lines 15-25], where the first photoactive layer comprises the photoactive compound of claim 1 [page 70, lines 15-25];
a second photoactive layer [5, Fig. 1, page 70, lines 15-25] between the first electrode and the second electrode [Fig. 1], wherein the second photoactive layer comprises a counterpart electron donor material or a counterpart electron acceptor material [page 70, lines 15-25], and wherein the first photoactive layer and the second photoactive layer correspond to separate photoactive layers [Fig. 1, page 70, lines 15-25]
Regarding Claim 16, within the combination above, modified Winzenberg et al. teaches the substrate is made glass is visibly transparent [page 72, lines 1-5]. In specification filed on 11/4/2021,  para. 119 on page 27, applicant teaches glass as visibly transparent .
Regarding Claim 17, within the combination above, modified Winzenberg et al. teaches the electrode is made of ITO or gold or silver [page 20, lines 20-30]
Regarding Claim 18, within the combination above, modified Winzenberg et al. teaches wherein the photoactive compound of claim 1 is a electron acceptor  compound and wherein the second photoactive layer comprises a counterpart electron acceptor material [page 70, lines 15-25, see layer 5 and 6].
Regarding Claim 19, within the combination above, modified Winzenberg et al. teaches wherein the photoactive compound of claim 1 is a electron donor compound and wherein the second photoactive layer comprises a counterpart electron acceptor material [page 70, lines 15-25, see layer 5 and 6].
Regarding Claim 20, within the combination above, modified Winzenberg et al. teaches a method of making a photovoltaic device [page 71, lines 4-10], the method comprising:
providing a substrate [3, Fig. 1, page 70, lines 15-25];
providing a first electrode [4, Fig. 1, page 70, lines 15-25] coupled to the substrate [3, Fig. 1, page 70, lines 15-25];
depositing a photoactive layer over the visibly transparent electrode and visibly transparent substrate by vapor deposition technique, the photoactive layer comprising the photoactive compound of claim 1; and providing a second electrode over the photoactive layer [page 70, lines 15-25, page 71, lines 4-10]
Regarding Claim 21, within the combination above, modified Winzenberg et al. teaches wherein depositing the photoactive layer comprises depositing the photoactive compound using a thermal evaporation process [page 71, lines 10-16]
Regarding Claim 22, within the combination above, modified Winzenberg et al. teaches the substrate is made glass is visibly transparent [page 72, lines 1-5]. In specification filed on 11/4/2021,  para. 119 on page 27, applicant teaches glass as visibly transparent .
Regarding Claim 23, within the combination above, modified Winzenberg et al. teaches the electrode is made of ITO or gold or silver [page 20, lines 20-30]
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winzenberg (WO2014/026244) in view of Baert (J. Mater. Chem. C, 2015, 3, 390)
	Regarding Claim 11 and 14, within the combination above, modified Winzenberg et al. is silent on the compounds of the claim.
Baert et al. teaches a donor group as part of a A-D-A compound for organic solar cells [Abstract, and page 396, middle left of page, in conclusion section]. The central cyclopentadithiophene group provides improved solubility. Compound 1 of Baert et al. which comprises a cyclopentadithiophene group, and is used to provided improved electronic charge transport [page 395, middle left of page].
Since Winzenberg et al. is concerned about stability [page 2, lines 19], and the need to find an organic compound for use in OPV devices or transistor devices [page 2, lines 23-26], and the central core can be formula 13 [page 37], where Q7 and Q9 are Sulfur, and Q6 and Q8 can be CR14 and CR15, where R14 and R15 are hydrogen, and Q3 is CR14 and R15, where the R14 and R15 are a alkyl group [page 37, lines 9-15], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the electron donor moiety D group of the compound of modified Winzenberg et al. with the cyclopentadithiophene group of Baert et al. in order to provide improved solubility and electronic charge transport properties [page 395, middle left of page, and page 396, middle left of page, in conclusion section].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726